COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 RICK MENDOZA and                                                 No. 08-08-00279-CV
 IRENE MENDOZA,                                   §
                                                                       Appeal from
                          Appellants,             §
                                                                   327th District Court
 v.                                               §
                                                                of El Paso County, Texas
 ALICIA G. MURPHY, M.D. and                       §
 MARIANO ALLEN, M.D.,                                               (TC # 2005-1644)
                                                  §
                          Appellees.


                                   MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss the appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellees have not objected to the dismissal and there is no indication that

dismissal would prevent Appellees from seeking relief to which they would otherwise be entitled.

We therefore grant the motion and dismiss the appeal. Costs are taxed against Appellants. See

TEX .R.APP .P. 42.1(d).


April 9, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating